Citation Nr: 1737645	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-23 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than September 27, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial evaluation in excess of 70 percent for PTSD.


REPRESENTATION

Veteran represented by:	Keith Snyder, Attorney at Law 


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1980 to July 1983. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

1.  Any claim of service connection for nervous condition raised by the Veteran's January 22, 1986 claim form was implicitly denied by the May 14, 1992 rating decision; no appeal was filed and no additional evidence was submitted within one year.

2.  On September 27, 2011 the Veteran filed a request to reopen his claim for PTSD which ultimately led to a grant of service connection for PTSD based on new and material evidence. 

3.  During the appeal period, the Veteran's service connected PTSD results in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date prior to September 27, 2011, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2016).

2.  The criteria for an initial evaluation of 100 percent for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

A. Legal Criteria

In this case, the Veteran is seeking entitlement to an effective date earlier than September 27, 2001, for the award of service connection for PTSD.  He expressed disagreement with the effective date assigned and believes that the correct effective date should be January 22, 1986, the date he originally filed a service-connection claim for a nervous disorder.

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Here, the Veteran urges the Board to find that he is entitled to an effective date as of the date of his original service-connection claim for a nervous disorder in 1986, rather than the date of his request to reopen a service-connection claim for PTSD in 2011.

B. Factual Background

The Veteran filed a claim for service connection for a "nervous condition" on January 22, 1986.  Rather than adjudicating a service-connection claim, in February 1986, the RO determined that the Veteran was ineligible for disability pension because the Veteran's active service did not occur during a period of war.  

On February 14, 1992 the Veteran filed a claim for service connection for PTSD.  A rating decision dated May 14, 1992 denied the Veteran's claim for service connection for PTSD.  The rating decision found that while the Veteran's records showed hospitalization in 1986, 1988 and 1992 for substance abuse and a cyclothymic disorder, there was no diagnosis of PTSD.  Additionally, the rating decision noted that the Veteran did not have a valid stressor.  The Veteran did not file a Notice of Disagreement with this decision, and it became final on May 15, 1993.

On September 30, 2004 the Veteran filed a service-connection claim to reopen his claim for PTSD.  A rating decision dated January 31, 2005 continued to deny the Veteran's claim on the grounds that new and material evidence had not been submitted.  The rating decision found that while the Veteran was currently being treated for PTSD, he had not submitted evidence of a confirmed in-service stressor.  

On July 27, 2011 the Veteran attempted to reopen his claim for PTSD.  A rating decision dated October 12, 2012 granted the Veteran service connection for PTSD at a 50% disability rating with an effective date of July 27, 2011.

C. Analysis

The Veteran contends that he is entitled to an effective date earlier than July 27, 2011 for his service-connected PTSD.  Specifically, he believes that because his January 1986 service-connection claim for nervous condition was not adjudicated in the 1986 denial of pension, the claim remained open and pending.  

If VA fails to adjudicate a claim-whether formal or informal, that claim remains pending until it is finally adjudicated.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009); Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc).  The Board acknowledges that because the Veteran's January 1986 claim was adjudicated as a pension claim, rather than a service connection claim, it was never expressly denied; however, a claim need not always be expressly denied.  

In certain cases, a claim can be deemed implicitly denied.  The United States Court of Appeals for Veterans Claims (Court) held that, for a claim to be implicitly denied, there must be a recognition of the substance of the claim in a decision from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams, 568 F.3d at 962-63.  The Board must consider the following factors when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Cogburn v. Shinseki, 24 Vet. App. 205, 212-14 (2010).  

Here, the Veteran filed a service-connection claim for a nervous condition in January 1986.  That claim was not expressly denied in the February 1986 pension denial.  Indeed, VA never adjudicated a service-connection claim for a nervous condition.  As will be further explained below, however, the Board finds that the nervous-condition claim was implicitly denied in a May 1992 rating decision denying service connection for PTSD.  Because the Veteran did not appeal that decision, it became final, and extinguished the Veteran's right to an effective date of January 1986.  

To determine whether the 1992 denial of service connection for PTSD implicitly denied a service-connection claim for a nervous condition, the Board must first consider the relatedness of the claims.  See Cogburn, supra.  On its face, the Board finds little difference between the two claims.   Both are psychiatric conditions and it is not apparent whether a nervous condition would contain symptomatology distinguishable for a claim for PTSD.  In fact, the Veteran identified the same period of hospitalization that occurred in January 1986 as a predicate for both claims.  Compare 1986 Application with 1992 Statement in Support of Claim.  In addition, the Veteran has not identified a separate basis for his claims.  In light of the highly related claims, the Board finds that the first factor of the Cogburn test weighs strongly in favor of a finding that the claim has been implicitly denied.  

As to "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied," Cogburn, 24 Vet. App. at 212, the Board finds that this second Cogburn factor weighs in favor of finding that the Veteran's claim for a nervous condition was denied in the May 1992 denial of PTSD.  The Veteran was on notice in 1992 that his claim for any psychiatric disability was being denied.  In that regard, the RO decision discussed the basis for denying service connection for PTSD, including the Veteran's medical treatment records, service medical records, and the Veteran's statements regarding onset and symptomatology.  The rating decision found that records showed hospitalization in 1986, 1988 and 1992 for substance abuse and a cyclothymic condition.  The rating decision did not find a diagnosis of PTSD or any other psychiatric disorders than the ones previously discussed.  As such, the Veteran was on notice that no condition or symptomatology resulting in PTSD or a nervous condition had been found to be related to his time in service.  In light of the RO's analysis considering any potential psychiatric condition, the Board finds that the second Cogburn factor weighs strongly in favor of a finding that the claim was implicitly denied.

The third Cogburn factor relating to the timing of the claims provides support neither for nor against a finding of implicit denial.  Cogburn, 24 Vet. App. at 216-17 .  Although the timing factor supports implicit denial when the claims were filed simultaneously, id. at 216, in this case, because the claims are so highly related, the fact that the claims were filed four years apart is essentially a non-factor.  See Williams v. Peake, 521 F.3d 1348, 1351 (2008) (noting that a subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim); see also Adams, 568 F.3d at 964 (cautioning that "[a]ny interpretation of the implicit denial rule that rests on a requirement that theveteran's claims be filed simultaneously in a single document ignores the fact that veterans can submit information pertaining to a single claim at different times").  

The fourth Cogburn factor requires the Board to consider whether the claimant is represented by an attorney.  Here, there is no indication in the record that the Veteran was represented at the time of his January 1986 claim and May 1992 adjudication.  VA is required to read filings liberally when a claimant is pro se, and representation by counsel tends to weigh in favor of implicit denial.  Thus, because the Veteran was not represented, the fourth Cogburn factor weighs against a finding that the nervous condition claim was implicitly denied in 1992.  Cogburn, 24 Vet. App. at 217.

The Board finds that the aggregate consideration of the four Cogburn factors weigh in favor of finding that the May 1992 RO decision implicitly denied any claim of entitlement to service connection for a nervous condition at that time.  The nervous condition claim was strongly related to the PTSD claim that was denied in May 1992 RO rating decision.  The May 1992 decision alluded to any psychiatric disorder diagnoses that the Veteran had been treated for in a way that it could reasonably be inferred that any claim regarding the nervous condition had been denied.  The explicitly denied PTSD claim, while raised a few years after the nervous condition claim, was virtually identical to the implicitly denied nervous condition issue.  The Board has considered that the Veteran was acting pro se at the time of the January 1986 claim and May 1992 rating decision as a factor that weighs against finding that the May 1992 RO rating decision implicitly denied entitlement to service connection for nervous condition; however, considering this factor among the complete set of Cogburn factors leads the Board to the determination that the nervous condition was implicitly denied by the May 1992 RO rating decision.  Importantly, the Board finds that it would be clear to a reasonable person that VA's action that expressly denying a service-connection claim for PTSD was intended to dispose of the service-connection claim for a nervous disorder as well.  See Adams, supra.   

Therefore, the Board concludes that the January 1986 claim for service connection for a nervous condition was implicitly denied by the May 1992 rating decision.  The May 1992 rating decision then became final when it was not appealed in the one-year appellate time frame.  In other words, the May 1992 rating decision extinguished any pending service-connection claim for a nervous condition.  

The Board notes that the earliest effective date of the Veteran's PTSD is the one he is currently assigned, September 27, 2011.  Once a previous decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  38 C.F.R. § 3.400(q)(2), (r).  The Veteran's May 1992 denial and became final, and the Veteran ultimately successfully petitioned to reopen his claim on September 27, 2011.  Because September 27, 2011 was the date of the claim to reopen, that is the earliest possible effective date for the grant of service connection for PTSD. See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against a finding of an earlier effective date, and thus, that doctrine is not applicable.  38 U.S.C.A. § 5107.

Initial Evaluation in Excess of 70 percent for PTSD.

A. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.

Because the Veteran appealed the initial rating assigned for his PTSD, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

In this case, the Veteran's PTSD is assigned an initial 70 percent disability evaluation from September 27, 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
	
Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

B. Factual Background

As stated previously, although the Board is charged with determining the appropriate disability rating after September 17, 2011, the Board will conduct its analysis in relation to the history of the condition.  Here, even prior to the appeal period, the Veteran's disability was manifested by serious symptoms.

In December 1985 the Veteran was admitted to Western State Hospital following a drug overdose.  It was noted that the Veteran had significant drug and alcohol problems and that he had attempted suicide in the past year.  Additionally, it was noted that the Veteran had a grand larceny charge and an attempted murder charge (which was later dropped) against him.  The Veteran was not working at the time of his admittance.  The Veteran was diagnosed with bipolar disorder, borderline personality disorder, and substance abuse.

A January 1986 medical record note from the Veteran's psychiatrist stated that the Veteran had been committed on the grounds that "he has proved to be so seriously ill as to be substantially unable to care for himself."  The psychiatrist diagnosed the Veteran with adjustment disorder.  

The Veteran was discharged from the hospital in February 1986.  His discharge report noted that the Veteran was suffering from depression, weight loss, broken sleep, frequent awakenings, and crying spells. It was noted that he had difficulty staying at any job for an extended period of time and that he was separated from his wife.  No suicidal ideation was noted at this time.  The Veteran was diagnosed with mixed substance abuse and personality disorder, undetermined.

In October 1988 the Veteran was treated at the VA medical center (VAMC) in Richmond, VA.  The psychiatrist who treated the Veteran noted that the Veteran complained of poor impulse control resulting in rage that was provoked and unprovoked and feelings of sadness.  The Veteran denied any current suicidal or homicidal ideations.  The Veteran was diagnosed with rule out dysthymic disorder, rule out cyclothymic disorder, rule out major mood disorder, and rule out intermittent explosive disorder.  A GAF of 60 was assigned.  

The Veteran was admitted to the VAMC in Richmond, VA from January 1992 to February 1992.  His discharge report stated that he was committed to the psychiatric unit for depression and suicidal ideation.  The Veteran was given a diagnosis of cocaine and marijuana dependency, cyclothymia, and impulse control disorder.
The Veteran was admitted to the VAMC in Richmond, VA from April 1993 to May 1993.  The discharge summary noted that the Veteran had suffered from weight loss, night sweats, occasional dizzy spells, fatigue, auditory hallucinations, and anxiety.  No suicidal or homicidal ideation, nor hallucinations, were reported at the time of discharge.  The Veteran was diagnosed with bipolar disorder, cocaine dependency, and a history of polysubstance abuse.  A GAF of "65/30" was assigned.

The Veteran was admitted to the VAMC in Richmond, VA in August 1995 for substance abuse, depression, and anger control.  A social worker report noted that he had recently been to jail for two months for assaulting his wife.  The report also noted that the Veteran enjoyed playing sports, reading, and hiking.  A psychiatry report diagnosed the Veteran with bipolar disorder and polysubstance abuse.

The Veteran was admitted to the VAMC in Martinsburg, WV in May 2001.  The Veteran sought admission based on his drug use.  He related some blackouts, insomnia, hallucinations, early morning drinking, drug use, heart palpitations, and chest pains to his drug use. The Veteran stated that he had stopped taking his Prozac two years prior and that he also had thoughts of harming himself two months prior.  No current suicidal ideation was noted.  The Veteran was given a diagnosis of polydrug dependence, alcohol dependence, and bipolar disorder.  The Veteran was assigned a GAF of 44 on admission and a GAF of 63 at the time of the report.  It was also noted that he was unemployed and had been admitted into the homeless program.

A June 2002 VA psychiatry note noted that the Veteran was in the homeless program.  The Veteran stated that he was having trouble controlling his anger, which resulted in him slapping his girlfriend.  It was noted that the Veteran had trouble with his sleep, was paranoid, agitated, and anxious.  Suicidal and homicidal ideations were denied.  Veteran was given a diagnosis of bipolar disorder and rule out chronic PTSD.  A GAF of 55 was assigned.  

An August 2003 VA psychiatry note noted that the Veteran was easily startled, hypervigilant, stressed at work, easily upset and agitated, anxious, mildly depressed, and paranoid.  Suicidal and homicidal ideations were denied.  The Veteran was given a diagnosis of bipolar disorder and chronic PTSD.  A GAF of 55 was assigned.

A July 2004 VA psychiatry note noted that the Veteran was stressed at work, anxious, irritable, and having trouble sleeping.  Suicidal and homicidal ideations were denied.  The Veteran was given a diagnosis of bipolar disorder and chronic PTSD.  A GAF of 55 was assigned.

In October 2012, the Veteran underwent a VA PTSD examination.  The examiner found that the Veteran's PTSD resulted in depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or worklike setting), an inability to establish and maintain effective relationships, suicidal ideation, grossly inappropriate behavior, and a persistent danger of hurting self or others.  She found that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  A GAF score of 48 was assigned.

In a March 2012 letter, the Veteran's wife noted that the Veteran was dealing with nervousness, difficulty in being around crowds, was aggressive and rude with others, and frequently experienced anger outbursts.  She also noted that the Veteran would become confused and disoriented at times.

In June 2014, the Veteran underwent a VA PTSD examination.  The examiner found that the Veteran's PTSD resulted in depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; memory loss for names of close relatives, own occupation, or own name, flattened affect, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; and suicidal ideation.  It was noted that the Veteran had attempted suicide in November 2013 and also retired from his job after a violent incident at work.  The Veteran denied any suicidal and homicidal ideations at the time of the examination.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

C. Analysis

Affording the Veteran the benefit of the doubt, the Board finds that the lay statements and VA examinations demonstrate that the Veteran's overall disability picture is consistent with a 100 percent rating throughout the appeal period.  Since September 2011, the Veteran has maintained a history of symptoms that predominantly includes grossly inappropriate behavior, persistent danger of hurting himself or others, and disorientation.  The Board finds that these symptoms and the social and occupational effects related thereto support a 100 percent evaluation for the period on appeal.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

More specifically, the record indicates that the Veteran has had difficulty with grossly inappropriate behavior and is a persistent danger to others.  His symptoms in that regard have caused significant social isolation and strained work and family relationships, which reflects total occupational and social impairment as contemplated by a 100 percent evaluation.  Although the Veteran does not endorse all of the symptoms listed in the criteria for a 100 percent rating such as gross impairment in thought processes or communication, persistent delusions, and disorientation to time or place, under Mauerhan, the lack of such symptomatology is not fatal to the Veteran's claim for a higher rating.  The frequency, severity, and duration of the PTSD symptoms such as grossly inappropriate behavior and persistent danger of hurting self or others more closely approximate the criteria for a 100 percent evaluation.

Additionally, the Board finds that the symptomatology discussed above results in total occupational and social impairment.  In that regard, the evidence of record shows that the Veteran has had total occupational impairment due to his PTSD.  A violent work event caused by his PTSD led to the Veteran retiring from work.  The Veteran was has also been a persistent danger to himself.  Again, these symptoms are commensurate with a 100 percent evaluation. 

Moreover, the Veteran and his wife have consistently described the Veteran's PTSD symptoms and their impact on social and occupational functioning.  The Board finds that the statements regarding his symptoms and their effect are both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board.").

In rendering this determination, the Board acknowledges that there is evidence of record that does not support an increased rating.  In particular, the October 2012 and June 2014 examiners indicated that the Veteran's symptoms of PTSD resulted in occupational and social impairment with reduced reliability and productivity, and occupational and social impairment with deficiencies in most areas, respectively; however, the examiners' findings of more severe symptomatology during the examinations were not commensurate with their respective conclusions.  The Board finds the narratives contained in the lay evidence and the examiners' findings to be the most probative evidence of the Veteran's psychological symptomatology.

In sum, resolving all doubt in favor of the Veteran, the Board finds that the impairment caused by the Veteran's PTSD symptoms more nearly approximate total occupational and social impairment.  Thus, a 100 percent rating is warranted.

ORDER

An effective date earlier than September 27, 2011 for the grant of service connection for PTSD is not warranted, and therefore, the appeal is denied.

Subject to the law and regulations governing the award of monetary benefits, an initial rating of 100 percent for PTSD is granted for the entire period on appeal.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


